t c memo united_states tax_court charles crellin douglass petitioner v commissioner of internal revenue respondent docket no filed date charles crellin douglass pro_se nancy graml for respondent memorandum opinion chiechi judge this matter is before us on respondent's motion to dismiss this case for lack of jurisdiction respon- dent's motion over petitioner's taxable_year because the petition was not timely filed and taxable_year because respondent did not issue a notice_of_deficiency for that year to petitioner we conclude that this court has no jurisdic- tion over either or background petitioner resided in houston texas at the time he filed the petition in this case on date in that petition petitioner disputed a deficiency an addition_to_tax under sec_1 a and a penalty under sec_6662 that were determined by respondent in a notice_of_deficiency issued to him for notice he also disputed a deficiency and a penalty that he alleged were determined in a notice_of_deficiency issued to him for the record in this case establishes and the parties con- cede the following facts on date petitioner filed for bankruptcy petitioner's bankruptcy case in the u s bankruptcy court for the southern district of texas houston division bankruptcy court on date respondent mailed to petitioner the notice that notice stated in pertinent part even though you are in bankruptcy you may want to contest this deficiency in the united_states tax_court under bankruptcy code sec_362 however the filing of a petition with the tax_court is automati- cally stayed because of your bankruptcy case when the automatic_stay is in effect you must ask the bank- ruptcy court under bankruptcy code sec_362 to lift the stay so you can file a petition with the tax_court you have days from the date of this letter days if the letter is addressed to you outside the united_states plus any additional period all section references are to the internal_revenue_code in effect at relevant times provided by sec_6213 of the internal_revenue_code irc generally the period that the automatic_stay is in effect plus days to file a petition with the tax_court asking for a redetermination of the deficiency in total disregard of the foregoing statements in the notice on date while petitioner was in bankruptcy he filed a petition in this court with respect to the notice and that case was assigned docket no on date this court dismissed the case at docket no for lack of jurisdiction because the petition in that case was filed in violation of the automatic_stay imposed by u s c sec_362 on date the bankruptcy court entered an order in petitioner's bankruptcy case discharging petitioner discharge order on date petitioner filed with the bankruptcy court a motion to vacate the discharge order which is still pending before that court on or about date petitioner filed his federal_income_tax return return for in which he reported tax due of dollar_figure that he did not pay the internal_revenue_service service assessed that amount of tax due by notice dated date the service requested petitioner to pay the tax due for plus interest and a penalty by final notice_of_intent_to_levy dated date the service again re- quested full payment of the tax interest and penalty for petitioner's taxable_year and also requested full payment of the taxes interest and penalties for other taxable years of petitioner including the record also establishes although petitioner disputes that the service received petitioner's return for on date respondent represents in respondent's motion and petitioner concedes and or does not dispute that respondent did not issue to petitioner a notice_of_deficiency for and that counsel for respondent notified the service's revenue_officer to cease collection of any_tax liabilities of petitioner for his taxable years and pending a ruling by this court on respon- dent's motion discussion with respect to petitioner's taxable_year although the notice was timely mailed to petitioner on date u s c sec_362 imposed an automatic_stay on proceedings in this and any other court during the pendency of petitioner's bankruptcy case that he commenced on date on date the date on which the bankruptcy court discharged petitioner that automatic_stay was lifted even though petitioner thereafter filed a motion to vacate the dis- charge order see 86_tc_1314 petitioner contends that the service received his return on date even if that contention were accurate it would have no effect on our conclusion regarding petitioner's taxable_year consequently the running of the 90-day period prescribed by sec_6213 for filing a petition in this court with respect to the notice was suspended for the period during which the automatic_stay was in effect namely from date to date and for days thereafter see sec_6213 f accordingly petitioner had a total of days from date or until date within which to file timely a petition in this court with respect to the notice see id petitioner filed his petition in this case on date we conclude that that petition was not timely filed and that this court has no jurisdiction over petitioner's taxable_year see sec_6212 and sec_6213 with respect to petitioner's taxable_year respondent represents in respondent's motion and petitioner concedes that respondent did not issue to petitioner a notice_of_deficiency for that year accordingly we conclude that this court has no jurisdiction over petitioner's taxable_year see sec_6212 and sec_6213 to reflect the foregoing an appropriate order granting respondent's motion as supplemented and dismiss- ing this case for lack of jurisdiction will be entered
